Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/1/22;7/19/21;7/6/21;8/20/19;7/23/19 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Allowable Subject Matter
Claims 5, 9, 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter (claim 5):  The prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the transport device transporting the adhesive carrier through the guide channel to the pressing device in concatenation with the other elements of the independent and claim 5.
The following is a statement of reasons for the indication of allowable subject matter (claim 9):  The prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the spreading motion of the distal ends of the pressure rods to move outwardly away along the associated wing element from the base body in concatenation with the other elements of the independent and claim 9.
The following is a statement of reasons for the indication of allowable subject matter (claim 11):  The prior art of record does not disclose or render obvious before the effective filing date of the claimed invention a storage device for adhesive carriers to store the adhesive carriers or a segregating apparatus to sort out the adhesive carriers in concatenation with the other elements of the independent and claim 11.  Claim 12 is further objected based on its dependence on claim 11.
The following is a statement of reasons for the indication of allowable subject matter (claim 13): The prior art of record does not disclose or render obvious before the effective filing date of the claimed invention a detection system as claimed in claim 13 in concatenation with the other elements of the independent and claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 6, 8, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yodfat, et al. (EP 2125077) (“Yodfat”).  Yodfat discloses: 
An automatic cannulating device 30 (Figs. 8a-f) [0046-0048] for the automated fastening of a cannula on the patient during the automated cannulation of a blood vessel with the cannula comprising: a fixing apparatus (cradle, 300, Figs. 5a-c) for affixing the cannula to the patient by means of an adhesive carrier (cradle, a flat sheet with an adhesive layer—[0011]; a positioning device 310 designed to position a cannula holder 330, which is a component part of the cannula 320 and/or to which the cannula is connected, at an area of the patient's skin at which the cannula is to be affixed (Figs. 5a-c) [0013]; and an actuator device 33 (Figs. 8a-f) for a guide means 20 (thick black line in Figs. 8a-f) which is designed to guide the adhesive carrier to said skin area; and wherein the actuator device is designed to activate the guide means and thereby move the adhesive carrier by means of the guide means toward the skin area, wherein the adhesive carrier contacts the skin area as a result of the movement and adheres to same by means of an adhesive as well as is disposed after being adhered such that it is connected to the cannula.  See Figs. 8a-f
Method in claim 15: similarly rejected as claim 1.
Claim 6: The adhesive carrier (along the cradle) and a cannula having a cannula holder (hub, top portion of cannula 320) each comprise a connecting means (the bottom horizontal piece of 20 in Figs. 8a-f) for connecting to the respective other; the fixing apparatus (cradle 300) comprises the actuator device 33 and the guide means 20; the fixing apparatus is designed to adhere the adhesive carrier to the skin area and thereby guide it along said skin area via the guide means until, after adhering to said skin area, the adhesive carrier extends over that section of the skin area over which the cannula holder is to be positioned for fixation by means of the positioning device 310 and the connecting means of the adhesive carrier is disposed at said section; and the positioning device is designed to, after the adhesive carrier adheres to the skin area, move the cannula holder with connecting means to the adhesive carrier and connect the two connecting means together.  See Figs. 8a-f and 5a-c; structure is capable of performing the functional language of the claim.
Claim 8: (see annotated Fig. 8d) a cannula holder comprising the guide means 20, which has at least two fixing elements and a respective bearing element for each respective one of the fixing elements as said guide means, to secure the cannula to the patient; the actuator device 33 comprises one or more pressure rods, each respectively allocated to one or more of the fixing elements, as well as an actuator for the pressure rods; and the actuator device 33 is designed to actuate the pressure rods by means of the actuator and in each case move a distal end of the respective pressure rod to a respectively associated fixing element and respectively press the fixing element toward the skin area via the pressure rod until the adhesive carrier disposed with the fixing elements touches the skin area.  Figs. 8a-d; structure is capable of performing the functional language of the claim.

    PNG
    media_image1.png
    568
    477
    media_image1.png
    Greyscale

Claim 10: the fixing apparatus (cradle 300) comprises a segregating apparatus for adhesive (this could be by intervention by a person and is not necessarily a structural component of the claim) and is designed to apply an adhesive onto the adhesive carrier and/or onto the skin area of the patient and/or onto the cannula holder and/or onto a tube connected to the cannula holder by means of said adhesive segregating apparatus.  
Claim 14: the cannula holder comprising: a base body which is designed to be connected to a cannula or to connect to a cannula (see Fig. 8d, above); and one or more regions for affixing the cannula holder to a patient which are designed to be connected to or to connect to one or more adhesive carriers.  See Fig. 8c; also, “a patient” can not be positively claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat in view of Glozman et al. (US 2016/0249991) (“Glozman”).
Yodfat discloses the invention as substantially claimed but does not directly disclose the fixing apparatus (cradle 300) comprises a connecting device for a robotic tool arm, wherein said connecting device is designed to connect the fixing apparatus to a tool arm of the cannulation robot.  Glozman, in the analogous art, teaches various tool arms of a cannulation robot that connects to a needle 10 (Figs. 1a-7). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yodfat with a tool arm of a cannulation robot as taught by Glozman to add automation to the gripping of the needle and the movement thereof.
Claims 3-4: In combination the Glozman gripper apparatus grasps the cannula/fixing apparatus unit (of Yodfat) such that the robotic tool arm operates the movement. [0043-0044 Glozman]
Claim 7: see claim 1 above in addition to the capability of the structure performing the functional features of the claim

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783